Citation Nr: 1135687	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active duty for training from July 2003 to November 2003 and active duty from August 2004 to February 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

During the pendency of the appeal, 38 C.F.R. § 3.304(f), the e regulation pertaining to service connection for posttraumatic stress disorder was amended.  Effective July 13, 2010, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  







"Fear of hostile military or terrorist activity" means that 'a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  

The record shows that the Veteran served in support of Operation Iraqi Freedom in Iraq from January 2005 to January 2006.  His DD 214 shows that he served in an imminent danger pay area.  VA  records show a diagnosis of posttraumatic stress disorder based on the Veteran's statements about his experiences in Iraq, which include the Veteran's statement that he had felt scared.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify as it pertains to the recent amendment to 38 C.F.R. § 3.304(f). 

2.  Adjudicate the claim of service connection, applying the recent amendment to 38 C.F.R. § 3.304(f).   If the evidence of record is insufficient to decide the claim, then afford the Veteran a VA examination and obtained a VA medical opinion under the duty to assist. 

On completion of the above, if the benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


